NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30171

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00018-SPW-2

 v.

CHRISTOPHER ROBERT HAMILTON,                    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Christopher Robert Hamilton appeals from the district court’s judgment and

challenges the 96-month sentence imposed following his guilty-plea conviction for

conspiracy to possess with intent to distribute methamphetamine, in violation of 21

U.S.C. § 846, and possession with intent to distribute methamphetamine, in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. § 841(a). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Hamilton first contends that, in calculating the drug quantity attributable to

him, the district court erroneously included quantities from three sales at which he

was not physically present. We review the district court’s factual findings for clear

error and its application of the Guidelines to the facts for abuse of discretion. See

United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc). At

the sentencing hearing, a law enforcement agent testified that, at each of the three

challenged sales, Hamilton’s co-conspirator referenced Hamilton’s awareness of,

and involvement in, the conspiracy. In light of this testimony, the district court did

not clearly err by finding that each of these sales was done within the scope and in

furtherance of the conspiracy, and was reasonably foreseeable. See U.S.S.G.

§ 1B1.3(a)(1)(B); United States v. Reed, 575 F.3d 900, 925 (9th Cir. 2009).

      Hamilton next challenges the district court’s application of a two-level

enhancement, pursuant to U.S.S.G. § 2D1.1(b)(1), for possessing a firearm in

connection with the drug conspiracy. The undisputed record reflects that, during

one of the drug transactions, Hamilton accepted a padlocked bag containing three

firearms from an undercover officer as partial payment for the drugs, and was left

in a vehicle with the bag containing the firearms. Contrary to Hamilton’s

contention, this was sufficient for the district court to conclude that Hamilton


                                          2                                    19-30171
possessed the firearms. See U.S.S.G. § 2D1.1 cmt. n.11(A) (“The enhancement

should be applied if the weapon was present, unless is it clearly improbable that the

weapon was connected with the offense.”); United States v. Boykin, 785 F.3d 1352,

1364 (9th Cir. 2015).

      AFFIRMED.




                                         3                                    19-30171